DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-14; prior art fails to disclose or suggest, inter alia, a single stage transmitter comprising: a zero voltage switching tank, wherein the tank includes: fourth and fifth legs coupled across the bus capacitor, each leg including two capacitors connected in series; a first auxiliary inductor coupling the fourth leg to the second leg; and a second auxiliary inductor coupling the fifth leg to the third leg.
Claims 15-19; prior art fails to disclose or suggest, inter alia, a non-transitory computer readable medium storing computer instructions executable by a controller controlling a transmitter comprising: a zero voltage switching tank, wherein the tank includes: fourth and fifth legs coupled across the bus capacitor, each leg including two capacitors connected in series; a first auxiliary inductor coupling the fourth leg to the second leg; and a second auxiliary inductor coupling the fifth leg to the third leg.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/GARY L LAXTON/Primary Examiner, Art Unit 2896                              3/09/2021